DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-17 and 19-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 15 recites the limitations “receiving a yield strength target value for the tube” in ln 3 and “determining a first heat treatment target temperature value for the moving portion based on the yield strength target value” in ln 10-11.  The instant disclosure does not support these limitations.  The instant disclosure Claim 15 also recites that tube thickness, first temperature and feed rate are all measured on moving portions.  The instantly disclosed process is a feed forward control loop which is reactive or in-situ process control (para [0012]) and that the tube is moved through a series of zones (para [0014]) but does not expressly disclose that measurements are required to be taken while the tube is moving.  Neither does the instant disclosure suggest a difference between a static measurement and a measurement taken while the tube is moving.
While not a suggestion of claim language, in the interest of compact prosecution both static and dynamic measurements will be searched. 
Appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim contains the limitation “in a substantially continuous process” in ln 4, which renders the claim indefinite. 
While not a suggestion of claim language, in the interest of compact prosecution, the term “a substantially continuous process” is treated as ‘a continuous process’. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 15-17 and 19-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0186686 A1 to Valdez et al. (hereinafter Valdez).
Regarding claim 15, Valdez discloses a method for the heat treatment of tubing (para [0003]), the method comprising: 
receiving a continuous length of a tube (para [0009]) having varying wall thickness (tapered, para [0018]); 
receiving a first target value for the tube (composition, para [0014], heating temperature, soak time, heating rate, cooling processes, para [0013]) based on the desired properties of the tube which includes yield strength (para [0031] and [0033]).  The reference does not expressly recite receiving a yield strength target value or making calculations based on a yield strength target value. However, it would be obvious to one of ordinary skill in the art that yield strength is a direct result of composition and processing variables.  Therefore, by receiving the composition, heating temperature, soak times, heating rates and cooling processes that the yield strength target value is received.  It is understood in the art that processing is intentionally configured to impart predetermined properties including but not limited to yield strength (see Valdez, para [0013]).
Valdez further discloses feeding the continuous length of the tube at a predetermined feed rate (line speed, para [0038]) in a continuous process (para [0031] and [0046]) and
measuring a tubular wall thickness of a portion of the continuous length of tube (para [0012]).  A (one) wall thickness is measured in a portion, the smallest ID, of the continuous length of tapered tube by a sensor (drift ball, para [0012]).  The reference does not expressly disclose that the thickness was measured while the tube was moving.  However, note that the Valdez process is continuous (para [0031]) and a wall thickness of a portion of the tube (smallest ID of the tapered tube) is measured by a sensor (para [0012]). Therefore, whether the measurement is static or dynamic, the single measurement of the smallest ID of the wall thickness will be the same and is available data for subsequent calculations.    
The reference discloses dynamic process control which includes recording and controlling the exact properties at each location of the tube (para [0058]) which includes measuring a first temperature of the portion of the tube proximal to a first entrance (at the portion of the length of tubing at the first entrance) of a first treatment station also having a first exit and a first heating element therebetween (Fig. 4 and para [0058]), wherein determining the first heat treatment station power level is further based on the first temperature (varied as needed, para [0058]).  The process is continuous with dynamic process control, continually measuring and adjusting variables and needed as the tube passes through the stations.  Therefore, the measurements are presumed to occur while the tube is moving, absent evidence to the contrary.  The reference does not teach or suggest stopping or shutting down the continuous process to take a measurement.  However, should applicant interpret the measurements as static, note that one of ordinary skill in the art would expect similar results for both static and dynamic measurements in the Valdez continuous, dynamic process, absent evidence to the contrary. The same data would be fed to the controller and process variables would be adjusted in the same way.
Valdez further discloses determining a first heat treatment target temperature value for the portion based on the target yield strength value for the tube (to provide the desired properties) as discussed above, the feed rate (line speed, para [0038]), and wall thickness (para [0018], as discussed above) (calibrating and controlling process variables including multiple heat treatment temperatures (para [0013]) along the length of the moving (fed) portion of the tube during processing, para [0058]);  
calculating a first treatment station power level based on the first heat treatment target temperature value, the feed rate (para [0047]), the first temperature of the moving portion and a first heating element value of a first heating element (para [0047] and [0058]);
powering the first heating element at the first treatment station power level (powering the heating elements in each operational block, para [0047]-[0048]);
 feeding the moving portion of the tube (feeding indicates that the tube is moving) through the first treatment station (para [0047]-[0048]); and
heating the moving (fed) portion of the tube to a first heat treatment target value temperature based on the first heat treatment target temperature value prior to the moving (fed) selected portion exiting the first treatment station (para [0047]-[0048]).
Note that para [0047]-[0048] recite multiple heating and cooling devices and para [0058]-[0059] recite dynamic control of the heat treatment process by constantly measuring and adjust parameters such as temperature, time and speed at exact locations along the tube.  It would be obvious to one of ordinary skill in the art to measure and correct heating variables as needed throughout the process to efficiently provide tubes with tailored properties along the length of the tubes (para [0003]).
This rejection is based on the interpretations set forth in item #3 and item #5, above.

Regarding claim 16, Valdez discloses the method of claim 15, further comprising dynamic control of the heat treatment process by recording and varying temperatures as needed (para [0058]) in each operation block/treatment station (para [0047]-[0048]) which includes
measuring, after heating, a second temperature of the moving (fed) tube portion (recording the temperature, para [0058]); 
determining a second heat treatment station power level (calibrating) based on the first temperature, the second heat treatment temperature, the feed rate, and the first heating element value of the first heating element (varying the temperature as needed, para [0058]);
powering the first heating element at the second heat treatment station power level (para [0047]; and
heating the moving (fed) portion of the tube to a second heat treatment target temperature based on the first heat treatment target temperature value prior to the moving portion exiting the first treatment station as the process is varied as needed during the CDHT process (para [0047]-[0048] and [0055]).

Regarding claim 17, Valdez discloses the method of claim 15, further comprising receiving one or more tube chemistry values, wherein determining the first treatment station power level is also based on the one or more of the tube chemistry values (para [0055]).

Regarding claim 19, Valdez discloses the method of claim 15, further comprising measuring a second temperature of the tube at the first exit (at the portion of the length of tubing at the first exit), wherein the first treatment station power level is further based on the second temperature of the tube (varied as needed, para [0058]).

Regarding claim 20, Valdez discloses the method of claim 15, further comprising quenching the tube to cool the portion to a predetermined quenching temperature after the moving (fed) portion exits the first treatment station (para [0047] and Fig. 4).

Regarding claim 21, Valdez discloses the method of claim 15, further comprising:
receiving a heat treatment target value for the tube (recording the temperature);
calculating a second heat treatment temperature value for the moving (fed) tube based on the second heat treatment temperature (calibrating) ;
feeding the tube through a second treatment target temperature value for the moving portions based on the second heat treatment temperature target value for the tube at a second station comprising a second entrance, a second exit, and at least one additional heat treatment zone therebetween, the at least one additional heat treatment zone comprising at least one additional heating element (multiple operation blocks/stations, Fig. 4);
measuring by a second sensor (recording and calibrating) a second temperature of the portion proximal the second entrance (parameters are measured at multiple exact locations of the tube during processing, para [0058]);
calculating (recording and calibrating) a second treatment station power level based on a second heat treatment target temperature, the feed rate, a second heating element value of the second heating element (at least one additional heating element), and the wall thickness (as discussed above) of the moving tube and;
powering the second heating element at the second treatment station power level; and
heating the moving (fed) portion of the tube to a second heat treatment target temperature based on the second heat treatment target temperature value prior to the selected portion exiting the second treatment station (para [0047]-[0048] and [0055]).

Regarding claim 22, Valdez discloses the method of claim 21, further comprising:
measuring (recording and calibrating), after heating the moving (fed) portion of the tube to the second heat treatment target temperature, a third temperature of the tube; 
determining a third heat treatment station power level based on the second temperature, the third temperature, the second heat treatment target temperature, the feed rate, and the second heating element value;
powering the second heating element at the third heat treatment station power level; and
heating the moving (fed) portion of the tube to a third heat treatment target temperature prior to the moving portion exiting the second treatment station (recording and calibrating power and temperatures for each station (Fig. 4 and para [0047]-[0048] and [0058]).

Regarding claim 23, Valdez discloses the method of 15, further comprising cooling (quenching) the moving portion of the tube to a predetermined temperature (para [0047] and Fig. 4).

Regarding claim 24, Valdez discloses the method of claim 23 wherein said cooling comprises:
receiving (recording) a cooling treatment target value for a cooling treatment temperature;
determining (calibrating) a cooling treatment temperature based on the cooling treatment target value (para [0047]-[0048] and [0058]);
feeding the tube through a third treatment station comprising a second entrance, a second exit, and at least one cooling treatment zone therebetween (multiple quench steps, para [0013]); and
cooling the moving (fed) portion of the tube to the cooling treatment target temperature prior to the moving portion exiting the third treatment station (Fig. 4 and para [0047]-[0048] and [0058]).

Regarding claim 25, Valdez discloses the method of claim 15, further comprising a straightening (uncoiling) a coil of the tube prior to the moving portion entering the first treatment station (Fig. 3 and para [0032]).

Regarding claim 26, Valdez discloses the method of claim 15, further comprising bending (re-coiling) the continuous length of the tube into a coil (Fig. 3 and para [0032]).

Regarding claim 27, Valdez discloses the method of claim 15, further comprising determining an actual feed rate for the continuous length of the tube, wherein the first treatment station power level is further based on the actual feed rate (para [0047]).

Response to Arguments
Pages 8 to 9 of the response filed 11/24/20 recite portions of the instant disclosure and state that a live wall thickness reading takes into account variation in wall thickness as a result of the weld into account. This appears to be a statement of the purpose of the invention but does not appear to be an argument.  It is noted that variations in wall thickness as a result of a weld is not a claim limitation. 

Applicant's arguments filed 11/24/20, regarding the 112(a) rejections, have been fully considered but they are not persuasive.  Claim 15 recites the limitations “receiving a yield strength target value for the tube” in In 3 and “determining a first heat treatment target temperature value for the moving portion based on the yield strength target value” in In 10-11, which is not supported by the instant disclosure.  Applicant points to paragraphs [0038], [0039], [0056], [0059], [0061], [0072], [0076], and [0094] in the instant disclosure stating that these paragraphs show that skilled in the art would understand these features when read.  However, the rejection is not based on indefiniteness but rather is based on new matter issues because these limitations are not supported by the instant disclosure. Note that these paragraphs do not provide support for these limitations. These paragraphs speak to changing inputs such as composition and temperature to result in a tubular product with a particular yield strength.  The yield strength is the result, not the input.  
Applicant also points to para [0072] and [0076] as support for the limitation “calculating a first heat treatment target temperature value for the moving portion based on the yield strength target value”.  Para [0072] merely recites that a first heat treatment target value is received to impart a property (e.g. specified yield strength).  The yield strength is the result in para [0072], not a yield strength target value that forms the basis for calculation of a first heat treatment target value.   Para [0076] also teaches obtaining a particular yield strength value as a result of controlling the heat treatment temperature but does not teach or suggest yield strength as a cause or basis for determining or calculating heat treatment target temperatures.  
Therefore the 112(a) rejection of claims 15-17 and 19-27 stands.

Applicant's arguments filed 11/24/20, regarding Valdez, have been fully considered but they are not persuasive. Applicant recites argues that the reference does not teach measuring, by sensor, a tubular wall thickness of a moving portion of the continuous length of the tube because the reference only measures ID with a drift ball.  Note that the reference teaches that the drift ball measures the smallest ID of the tapered tube in para [0012]).  The smallest ID is a tubular wall thickness of the continuous length of tube.  Applicant appears to be arguing that the sensor does not take multiple measurements along the length of a continuous length of tube, continuously during the substantially continuous (or continuous process).  However, the instant claims do not require multiple measurements along the continuous length of tube, continuously, while the tube is moving. Instant claim 15 recites “measuring, by a sensor, a tubular wall thickness of a moving portion of the continuous length of the tube”.  Only one measurement is required.  Whether the tube is moving or stationary, the drift ball takes one measurement, the smallest ID of the tapered tube.  It is noted that Valdez does not teach taking multiple wall thickness measurements from multiple sections of the tapered tube.  However, taking multiple measurements from multiple sections of the tapered tube is not claimed.  
Page 12 of the response speaks to variations in tube wall thickness at different weld locations.  Welds are not recited claim limitations.  Neither do the instant claims recite taking multiple wall thickness measurements along the length of the tube.   Page 13 of the response also speaks to the need for live, continuous measuring of wall thickness (at different positions) along the length of the tube during the continuous process.  However, the instant claims do not positively recite such steps. 
Applicant further argues that Valdez is limited to tubes with a substantially constant wall thickness along the entire length of the tube in para [0018] of the reference.  However, para [0018] expressly states that “The tube may have no taperings in some embodiments, while in other embodiments, the tube has at least one taper”.  Therefore, Valdez does teach tapered tubes in para [0018].  A tube with at least one taper has varying thickness.  Para [0012] teaches a sensor (drift ball) that can measure a tubular wall thickness, particularly the smallest ID of the tapered tube.  Therefore, Valdez does teach a step of measuring a tubular wall thickness in a tube having a varying wall thickness in a continuous process.  
Although it is not clear when the wall thickness was measured in the process, the single measured value is the smallest ID in the tapered tube.  Therefore, one of ordinary skill in the art would not expect the timing of the measurement to substantially alter the process or the product, absent evidence to the contrary.  Also note that whether the measurement is static or dynamic, the value of the smallest ID in the tapered tube would not change.  
Therefore, the 103 rejection of claims 15-17 and 19-27 as obvious over Valdez stands. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734